department of the treasury internal_revenue_service washington d c may - yu uu uniform issue list legend decedent b financial_institution c amount h ira x account z date date date date date date dear this is in response to your request dated date as supplemented by correspondence dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code page 2uu7z3uuu2 the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are under age represent that you received a distribution from an individual_retirement_account ira x totaling amount h and that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to mental and physical incapacities which impaired your ability to handle your - financial affairs including the rollover of amount h on date decedent b passed away you were married to decedent b decedent b maintained ira x at financial_institution c you were named the beneficiary of percent of the funds in ira x amount h distribution of amount h from ira x in the form of a check dated on date which you deposited into your account z a non-ira account on date date you began extensive medical treatment for your illness your treatment continued until date after the day rollover period expired on date you met with your financial advisor it was at that time that you realized your failure to rollover amount h within the day time period you further represent that amount h has not been used for any other purpose you received a on medical documentation submitted with your request from treating health professionals indicates the severity of your chronic medical problems and the extent of your treatment for these conditions based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to your contribution of amount h into an ira because the failure to waive such requirement would be against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if 20u73 page i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from -an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented and documentation submitted on your behalf demonstrate that you were effectively disabled due to your medical_condition and 9uu73zuu2z1 page incapable of handling your financial affairs in an appropriate manner in this regard we note that you deposited the entire amount h into account z and that amount has never been used for another purpose therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount h from ira you are granted a period not to exceed days as measured from the issuance x of this ruling letter to contribute amount h requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount h into one or more iras described in code sec_408 will be considered a rollover_contribution within the meaning of sec_408 of the code into a rollover ira provided all other no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact 1d - please address all correspondence to se t ep ra t3 rekrekkrekkek d kk kkkkk at oo eee sincerely yours vf frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
